



COURT OF APPEAL FOR ONTARIO

CITATION: Osawe (Re), 2018 ONCA 940

DATE: 20181122

DOCKET: C65106

Doherty, Rouleau and van Rensburg JJ.A.

IN THE MATTER OF: Edward Osawe

AN APPEAL UNDER PART XX.1 OF
    THE
CODE

Kelley Bryan, for the
    appellant

Eric H. Siebenmorgen, for the Attorney General of
    Ontario

Gavin S. MacKenzie, for the Centre for Addiction and
    Mental Health

Heard and released orally: November 16, 2018

On appeal from the disposition of
    the Ontario Review Board, dated February 6, 2018.

REASONS FOR
    DECISION

[1]

We are satisfied that the
    appeal of the Boards disposition should be dismissed subject to one variation.

[2]

The appellant asserts that
    the disposition is unreasonable. Essentially, his argument is that the Board failed
    to consider that the terms of the proposed conditional discharge would, in
    effect, provide the same protection for the public as the current detention
    order.

[3]

We disagree. The Board was
    alive to the appellants desire for a conditional discharge and his willingness
    to consent to treatment. The issue, however, was whether the structure he
    required, including supervision, which until that point was 24 hours a day (with
    the exception of four 45 minutes periods per week, when Mr. Osawe was in the
    community unsupervised), could be provided other than through a detention
    order.

[4]

The Board concluded that the
    proposed conditional discharge terms did not provide the structure required for
    Mr. Osawes continued transition from a group home to community living with
    less supervision. There was a need for the Hospital to continue to approve
    housing and to monitor Mr. Osawes mental state and to intervene quickly if
    necessary to return him to the Hospital should there be a decompensation.

[5]

The appellant is correct that
    the Boards summary of the expert evidence incorrectly states that Mr. Osawe
    had historically stopped taking medication in the absence of supports. In fact,
    Dr. Mishras evidence was that Mr. Osawe had historically expressed the wish to
    stop his medication once he was outside the jurisdiction of the Board. Dr.
    Mishras concern was that Mr. Osawe had a long history of supervision
    failures, with a lengthy period of unstable housing before he came under the
    Boards jurisdiction, and a poor understanding of his mental illness, and he
    continued to deny his role in the index offences. In these circumstances,
    although Mr. Osawe was compliant with medication, and abstained from
    substances, he had not internalized the controls that were essential to his continued
    recovery. While the appellant was doing well in his present residence, this was
    because of the structured environment and intensive daily supervision. As the
    Board accepted, the Hospital needed to be able to approve the appellants
    accommodation and to manage his risk to the community during this time of
    transition to less supervision in the community.

[6]

We do not see anything
    unreasonable in the Boards refusal to order a conditional discharge. The
    disposition, apart from the failure to remove the 24 hour supervision
    requirement, is fully supported by the evidence that was before the Board,
    including the Hospital report and Dr. Mishras testimony. The Board engaged
    appropriately with the issues and reasonably concluded that a conditional
    discharge was not appropriate at this time.

[7]

We agree with the parties
    that the Boards failure to remove the 24 hour supervision condition appears to
    have been an oversight. The evidence fully supports that the goal for Mr. Osawe
    is to continue his transition to less supervised accommodation in the
    community, consistent with the considerable progress he has been making.

[8]

The appeal is therefore
    allowed, but only to the extent that the disposition is amended to remove the
    phrase 24 hour a day supervised from para. 2(f).

Doherty J.A.

Paul Rouleau J.A.

K. van Rensburg J.A.


